DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 12, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 8, 52, and 61 are objected to because of the following informalities:
Claim 8 recites the limitation “the cartridge holder includes a the release element” in lines 2-3.  It appears the term “a” should be deleted for grammatical purposes.
Claim 52 recites the limitation “the longitudinal axis” in line 3 as well as in line 4.  It appears the claim should recite “the longitudinal axis of the cartridge” in order to refer to the fact that the longitudinal axis is associated with the cartridge as recited in Claim 51, lines 2-3.
Claim 61 recites the limitation “A method for producing a beverage with the system according to Claim 53 comprising” in lines 1-2.  It appears the claim should the method comprising” in order to directly refer to the term that word “comprising” modifies.
Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-8, 11, and 51-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a form fitting manner” in line 5.  The term "form fitting" is a relative term which renders the claim indefinite.  The term "form fitting" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claim to require the fastening flange to engage around the cartridge receptacle.
Claim 1 recites the limitation “a force fitting manner” in line 6.  The term "force fitting" is a relative term which renders the claim indefinite.  The term "force fitting" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation “the piercing means of the cartridge receptacle” in line 3.  There is insufficient antecedent basis for the piercing means to be associated with the cartridge receptacle.
Claim 53 recites the limitation “the cartridge, the receptacle, or both” in lines 1-2.  It is unclear what cartridge or receptacle is being referred to.  For purposes of examination Examiner interprets the claim to refer to the cartridge or the receptacle of Claim 1.
Claim 54 recites the limitation “a flow cross section is first expanded and then reduced again” in lines 6-7.  There is insufficient antecedent basis for the flow cross section to be reduced “again,” i.e. reduced at least twice.
Claim 60 recites the limitation “the compressed air outlet of the cartridge holder” in line 2.  There is insufficient antecedent basis for the compressed air outlet to be associated with the cartridge holder.
Claim 61 recites the limitation “the cartridge” in line 3 and “the cartridge holder” in lines 3-4.  It is unclear what cartridge or cartridge holder is being referred to.  For purposes of examination Examiner interprets the claim to refer to the cartridge or the cartridge holder of Claim 1.
Claim 61 recites the limitation “the beverage produced” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation “the form fitting manner” and “the force fitting manner” in line 21.  The terms "form fitting" and “force fitting” are relative terms which renders the claim indefinite.  The terms "form fitting" and “force fitting” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification is required.
Claims 6-7, 11, 51-52, 54-59, and 62-65 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1, 6, 8, and 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527.
Regarding Claim 1, Fritz et al. discloses a dispenser having a cartridge holder (cartridge holder 9) that includes at least one guide (undercuts 13) for a cartridge (cartridge 18) and a cartridge receptacle (cartridge receptacle 7), a fastening flange (cartridge carrier 8) that includes at least one guide (undercuts 13) for a cartridge (cartridge 18), and a cartridge receptacle (cartridge receptacle 7), a fastening flange (cartridge carrier 8) which engages around the cartridge receptacle (cartridge receptacle 7) in a fitting manner after insertion into the cartridge holder (cartridge holder 9) wherein the fastening flange (cartridge carrier 8) comprises a release mechanism (releasable 
Fritz et al. is silent regarding a release element being in contact with the piercing means.
Burrows discloses a dispenser (‘527, Paragraph [0083]) having a cartridge holder that includes a guide for a cartridge (brew cartridge 22) and a cartridge receptacle and a release element (tension spring 124) in contact with a piercing means (inlet needle 92) that is generated with the piercing means (inlet needle 92) being transferred from a retracted position into an extended position (‘527, FIGS. 12 and 14) (‘527, Paragraphs [0110] and [0112]).
Both Fritz et al. and Burrows are directed towards the same field of endeavor of cartridge systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fritz et al. and incorporate a release element in the form of a tension spring that is in contact with the piercing means since Burrows teaches that it was known and conventional to use a release element that contacts the piercing means in order to pierce a cartridge of the cartridge system.
Regarding Claim 6, Burrows discloses the cartridge holder having a liquid connection (‘527, Paragraphs [0006] and [0140]).
Regarding Claim 8, Burrows discloses the cartridge holder including a release element (tension spring 124) in order to transfer the piercing means (inlet needle 92) of the cartridge receptacle from the retracted position into the extended position (‘527, FIGS. 12 and 14) (‘527, Paragraphs [0110] and [0112]).
Regarding Claim 53, Fritz et al. discloses the system comprising the cartridge receptacle (cartridge receptacle 7) and the cartridge (cartridge 18) (‘472, FIG. 3) (‘472, Paragraphs [0016] and [0031]).
Regarding Claims 54-55, Burrows discloses the cartridge receptacle having an inflow for a diluent of water (‘527, Paragraph [0133]), a mixing chamber in which the diluent and a beverage substrate are mixed (‘527, Paragraphs [0156] and [0176]) wherein with regard to a direction of flow of the diluent a flow cross section is first expanded then reduced (‘527, FIG. 61) (‘527, Paragraph [0180]).
Regarding Claim 56, Fritz et al. discloses the cartridge (cartridge 18) being closed by means of a membrane (foil) and the cartridge receptacle (cartridge receptacle 7) including the piercing means for perforating the membrane (foil) (‘472, Paragraph [0016]).
Regarding Claim 57, Burrows discloses the cartridge receptacle having a spike guide in which the piercing means is mounted in a displaceable manner wherein the piercing means is displaceable between the retracted position in which the piercing means is away from the membrane (‘527, FIG. 12) and the extended position in which the piercing means pierces the membrane of the cartridge and projects into the cartridge (‘527, FIG. 14) (‘527, Paragraphs [0110]-[0112]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527 as applied to claim 1 above in further view of Klopfenstein et al. US 2009/0145926.
Regarding Claim 7, Burrows discloses using an air outlet connected to an air source (‘527, Paragraph [0115]).
Fritz et al. modified with Burrows is silent regarding the air being used being compressed air.
Klopfenstein et al. discloses a compressed air connection connecting to a compressed air source (via tubular connecting portion 30) and a compressed air line (tubular connecting portion 30) (‘926, Paragraphs [0042], [0070], and [0072]).
Both Fritz et al. and Klopfenstein et al. are directed towards the same field of endeavor of beverage dispensers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the air used in Fritz et al. modified with Burrows and use compressed air since Klopfenstein et al. teaches that it was known and conventional to use compressed air in the cartridge system.
Claims 11 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527 as applied to claim 1 above in further view of Fischer et al. US 2015/0238039.
Regarding Claim 11, Fritz et al. modified with Burrows is silent regarding the release mechanism comprising a hand lever for a manual activation thereof.
Fischer et al. discloses a hand lever for transferring a locking mechanism from a releasing position into a locking position (‘039, Paragraph [0020]).
Both Fritz et al. and Fischer et al. are directed towards the same field of endeavor of cartridge systems.  It would have been obvious to one of ordinary skill in the art to modify the release mechanism of Fritz et al. and incorporate a hand lever for a manual activation thereof as taught by Fischer et al. since providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Regarding Claim 51, the limitations “wherein the hand lever is configured to be rotatable about an axis of rotation substantially parallel to a longitudinal axis of the cartridge” are seen to be recitations regarding the intended use of the “dispenser.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Fritz et al. modified with Burrows and Fischer et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Fritz et al. modified with Burrows and Fischer et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 52, Fischer et al. discloses the release mechanism comprising a transmission which converts a rotary movement of the hand lever about the axis of rotation parallel to the longitudinal axis into a movement in translation substantially parallel to the longitudinal axis and into raising or lowering of the cartridge receptacle (‘039, Paragraphs [0020] and [0051]).
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527 as applied to claim 57 above in further view of De Graaff et al. US 2010/0147154.
Regarding Claim 58, Fritz et al. modified with Burrows is silent regarding at least one lateral channel for conveying a beverage substance in a direction of a mixing chamber when the membrane is pierced by the piercing means has been introduced into an outer wall of the piercing means.
De Graaff et al. discloses a cartridge comprising at least one lateral channel for conveying a beverage substrate in a direction of a mixing chamber (mixing chamber 110) when the membrane (wall portion 189) is pierced by a piercing means has been 
Both Fritz et al. and De Graaff et al. are directed towards the same field of endeavor of cartridge systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fritz et al. and incorporate at least one lateral channel for conveying a beverage substrate in a direction of a mixing chamber when the membrane is pierced by a piercing means that is introduced into an outer wall of the piercing means since de Graaff et al. teaches that this was a known and conventional way to produce a beverage.
Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527 as applied to claim 53 in further view of Brandsma et al. US 2016/0367066.
Regarding Claims 59-60, Fritz et al. modified with Burrows is silent regarding a compressed air line being integrated into the piercing means, wherein a compressed air connection of the compressed air line for connecting to a compressed air source is formed on a side of the piercing means that is remote from the cartridge, wherein the compressed air outlet of the compressed air line for blowing a compressed air into the cartridge is formed on a side of the piercing means that faces the cartridge, and the compressed air connection being coupled to the compressed air outlet of the cartridge holder.
Brandsma et al. discloses a cartridge system comprising a compressed air line integrated into a piercing means wherein a compressed air connection to a compressed air line for connecting to a compressed air source is formed on a side of the piercing 
Both Fritz et al. and Brandsma et al. are directed towards the same field of endeavor of cartridge systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fritz et al. and incorporate a compressed air line integrated into a piercing means wherein a compressed air connection to a compressed air line for connecting to a compressed air source is formed on a side of the piercing means that is remote from the cartridge wherein the compressed air outlet of the compressed air line for blowing a compressed air into the cartridge is formed on a side of the piercing means that faces the cartridge and the compressed air connection is coupled to the compressed air outlet of the cartridge holder since Brandsma et al. teaches that this was a known and conventional way to make a beverage using a cartridge system.
Further regarding Claim 60, Fritz et al. would have the release mechanism for the fastening flange to be actuated when the cartridge receptacle is inserted into the cartridge holder (‘472, Paragraph [0031]).
Claims 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527 as applied to claim 53 above in further view of Klopfenstein et al. US 2009/0145926.
Regarding Claim 61, Fritz et al. discloses a method for producing a beverage comprising inserting a cartridge system made up of the cartridge (cartridge 18) and the cartridge receptacle (cartridge receptacle 7) into the cartridge holder (cartridge holder 9) (‘472, Paragraphs [0016] and [0031]), perforating a membrane of the cartridge by transferring the piercing means of the cartridge receptacle from the retracted position into the extended position (‘472, Paragraphs [0004] and [0016]).  A water diluent is injected into the mixing chamber through the inflow (‘472, Paragraph [0016]).  The fastening flange (cartridge carrier 8) of the cartridge holder (cartridge holder 9) is operated by the release mechanism (releasable catches) that is actuable manually during insertion of the cartridge system such that the fastening flange (cartridge carrier 8) engages around the cartridge receptacle in a fitting manner wherein the piercing means is transferred from the retracted position into the extended position by the release element of the dispenser (‘472, Paragraphs [0016] and [0031]).
Fitz et al. is silent regarding establishing a fluidic connection between a fluid source of the dispenser and an inflow of the cartridge receptacle, establishing a compressed air connection between a compressed air source of the dispenser and a compressed air connection of the cartridge receptacle, transferring a beverage substrate from the cartridge into a mixing chamber of the cartridge receptacle by injecting compressed air into the cartridge through the compressed air connection of the cartridge receptacle, and discharging the beverage produced in the mixing chamber by blending the beverage substrate with the diluent by means of an outflow of the cartridge receptacle.
Burrows discloses a dispenser (‘527, Paragraph [0083]) comprising establishing a compressed air connection between a compressed air source of the dispenser and an air connection of the cartridge receptacle (‘527, Paragraphs [0009] and [0086]), transferring a beverage substrate from the cartridge into a mixing chamber of the cartridge receptacle by injecting air into the cartridge through the air connection of the cartridge receptacle (‘527, Paragraphs [0086], [0134], and [0156]), and discharging the beverage produced in the mixing chamber by blending the beverage substrate with the diluent by means of an outflow of the cartridge receptacle (‘527, Paragraphs [0094] and [0134]).
Both Fritz et al. and Burrows are directed towards the same field of endeavor of cartridge systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process by which the beverage of Fritz et al. is made to include the steps of establishing a fluidic connection between a fluid source of the dispenser and an inflow of the cartridge receptacle, establishing an air connection between an air source of the dispenser and a compressed air connection of the cartridge receptacle, transferring a beverage substrate from the cartridge into a mixing chamber of the cartridge receptacle by injecting compressed air into the cartridge through the compressed air connection of the cartridge receptacle, and discharging the beverage produced in the mixing chamber by blending the beverage substrate with the diluent by means of an outflow of the cartridge receptacle since Burrows teaches that this was a known and conventional way to make a beverage.
Further regarding Claim 61, Fritz et al. modified with Burrows is silent regarding the air being used being compressed air.
Klopfenstein et al. discloses a compressed air connection connecting to a compressed air source (via tubular connecting portion 30) and a compressed air line (tubular connecting portion 30) (‘926, Paragraphs [0042], [0070], and [0072]).
Both Fritz et al. and Klopfenstein et al. are directed towards the same field of endeavor of beverage dispensers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the air used in Fritz et al. modified with Burrows and use compressed air since Klopfenstein et al. teaches that it was known and conventional to use compressed air in the cartridge system.
Regarding Claim 62, Fritz et al. discloses the cartridge receptacle (cartridge receptacle 7) being moved against the release element (releasable catches) such that the piercing means is transferred from the retracted position into the extended position (‘472, FIG. 3) (‘472, Paragraphs [0016] and [0031]).
Regarding Claim 63, the fastening flange (cartridge carrier 8) of Fritz et al. would necessarily be shifted such that a relative movement between the cartridge receptacle and the release element (releasable catches) in contact with the piercing means is generated resulting in the piercing means being transferred from the retracted position into the extended position (‘472, Paragraphs [0016] and [0031]).
Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527 and Klopfenstein et al. US 2009/0145926 as applied to claim 61 above in further view of Fischer et al. US 2015/0238039.
Regarding Claim 64, Fritz et al. modified with Burrows and Klopfenstein et al. is silent regarding the release mechanism being actuated by manual pivoting of a hand lever about an axis of rotation substantially parallel to a longitudinal axis of the cartridge.
Fischer et al. discloses a hand lever for transferring a locking mechanism from a releasing position into a locking position (‘039, Paragraph [0020]), which would necessarily be about an axis of rotation substantially parallel to a longitudinal axis of the cartridge.
Both Fritz et al. and Fischer et al. are directed towards the same field of endeavor of cartridge systems.  It would have been obvious to one of ordinary skill in the art to modify the release mechanism of Fritz et al. and incorporate a hand lever for a manual activation thereof as taught by Fischer et al. since providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Regarding Claim 65, Fischer et al. discloses the release mechanism comprising a transmission which converts a rotary movement of the hand lever about the axis of rotation parallel to the longitudinal axis into a movement in translation substantially parallel to the longitudinal axis and into raising or lowering of the cartridge receptacle (‘039, Paragraphs [0020] and [0051]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 6-8, 11, and 51-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9, 12, 14-15, 26-34, 37, 39, and 44-45 of copending Application No. 16/069,627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-9, 12, 14-15, 26-34, 37, 39, and 44-45 of the ‘627 parent application also reads on Claims 1, 6-8, 11, and 51-65 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6-8, 11, and 51-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 5-13 of copending Application No. 16/069,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-3 and 5-13 of the ‘633 parent application also reads on Claims 1, 6-8, 11, and 51-65 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6-8, 11, and 51-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 22-26, and 28-40 of 16/069,766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1, 22-26, and 28-40 of the ‘766 parent application also reads on Claims 1, 6-8, 11, and 51-65 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6-8, 11, and 51-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 5-9, and 19-28 of copending Application No. 16/069,732 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1, 3, 5-9, and 19-28 of the ‘732 parent application also reads on Claims 1, 6-8, 11, and 51-65 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6-8, 11, and 51-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 8-12, 14, 16-18, 20-21, 23-35, and 51-52 of copending Application No. 16/069,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-6, 8-12, 14, 16-18, 20-21, 23-25, and 51-52 of the ‘817 parent application also reads on Claims 1, 6-8, 11, and 51-65 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6-8, 11, and 51-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-30 of copending Application No. 16/069,752 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-30 of the ‘752 parent application also reads on Claims 1, 6-8, 11, and 51-65 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6-8, 11, and 51-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15-18, 20-24, 26, and 51-59 of copending Application No. 16/370,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 15-18, 20-24, 26, and 51-59 of the ‘092 parent application also reads on Claims 1, 6-8, 11, and 51-65 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6-8, 11, and 51-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4, 7, 18-21, 26, 29-32, 37-42, and 44-50 of copending Application No. 16/390,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-2, 4, 7, 18-21, 26, 29-32, 37-42, and 44-50 of the ‘105 parent application also reads on Claims 1, 6-8, 11, and 51-65 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6-8, 11, and 51-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 6-8, 26, 29-32, 37, and 39-41 of copending Application No. 16/390,726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-4, 6-8, 26, 29-32, 37, and 39-41 of the ‘726 parent application also reads on Claims 1, 6-8, 11, and 51-65 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snider et al. US 2011/0110180 discloses a cartridge lid punctured by a nozzle (‘180, Paragraph [0055]).
Dees et al. US 2016/0309948 discloses a cartridge system comprising a lever means (‘948, Paragraph [0041]).
Fischer US 2014/0227403 discloses a cartridge system comprising a hand lever (‘403, Paragraphs [0014] and [0045]).
Denisart et al. US 2010/0107889 discloses an actuating means comprising a manual lever (‘889, Paragraph [0049]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.